           Case 2:21-cv-00180-RWS Document 1 Filed 08/19/21 Page 1 of 7




                   IN THE UNITED STATES DISTRIC COURT
                     NORTHERN DISTRICT OF GEORGIA
                          GAINESVILLE DIVISION

KEE CONSTRUCTION SERVICES
& CONSULTING LLC,

      Plaintiff,
                                              CIVIL ACTION FILE No: 2:21-CV-180-RWS
vs.
                                              JURY TRIAL DEMANDED
JACKSON COUNTY INDUSTRIAL
DEVELOPMENT AUTHORITY

       Defendant.

                                     COMPLAINT

      I.      ACTION FOR FAILURE TO OBTAIN PAYMENT BOND

      Plaintiff, Kee Construction Services & Consulting LLC (hereinafter "Kee")

shows the Court the following:

                          JURISDICTION AND VENUE

                                         1.

      Kee is a foreign citizen and limited liability company authorized to do

business and doing business in the State of Georgia having its principal office in

Texas. It is a resident of another state. Its members are individuals who are

residents of Texas and of Florida.




                                          1
         Case 2:21-cv-00180-RWS Document 1 Filed 08/19/21 Page 2 of 7




                                        2.

       Jackson County Industrial Development Authority ("JCIDA") is a

development authority that is a public body, a citizen and instrumentality of the

State of Georgia and a public corporation. It may be served by service on its

Chairman and Members, and/or its officers. Its funding source is bond revenue,

and it cannot contract so as to render the State of Georgia liable.

                                        3.

       This action is one over which this Court has original jurisdiction under 28

U.S.C. § 1332 in that it is a civil action involving an amount in controversy

exceeding $75,000.00, exclusive of interest and costs, and is between citizens of

different states.

                                        4.

       Venue is proper in this Court pursuant to 28 U.S.C. § 1391 (b) (1) and

because there is complete diversity of citizenship and because Defendant resides in

Georgia.

                                         5.

       This Court has personal jurisdiction over the Defendant.




                                             2
        Case 2:21-cv-00180-RWS Document 1 Filed 08/19/21 Page 3 of 7




                         COUNT ONE
         ACTION FOR FAILURE TO OBTAIN PAYMENT BOND

                                        6.

      Industrial Project Innovation, LLC ("IPI") and Kee entered into an

agreement under the terms of which Kee supplied welding and pipefitting labor,

services and materials to IPI on a project known as the SK Battery America, Inc.

Project, in Jackson County, Georgia. IPI performed work as general contractor

pursuant to an agreement with SK Battery America, Inc., as noted in that Letter

Agreement, a copy of which is attached as Exhibit "A". Work performed included

Phase I: Pump Room, IW Tower, Chiller Tower, Compressor Room, Pipe Rack,

Partial Lower Level Formation Buildup. The value of services that Kee provided

greatly exceeds $300,000.00.

                                          7.

      Kee completed all its obligations, contractual and otherwise, to IPI under the

terms of the Agreement, or same have been waived, excused or substantially

completed.

                                          8.

      There remains due and owing under the Agreement an unpaid principal

balance of not less than $495,398.87, including certain change orders and

retention. This claim became due on March 21, 2021 and Kee is entitled to interest
                                         3
        Case 2:21-cv-00180-RWS Document 1 Filed 08/19/21 Page 4 of 7




at the statutory rate from March 22, 2021 until the present. IPI breached the

Agreement by failing to (timely) pay Kee. To be clear, IPI has failed to pay Kee

any of the principal sum demanded, and is indebted to Kee.

                                           9.

      All conditions precedent to Kee's entitlement to payment have been met,

waived, occurred, or excused.

                                           10.

      In the alternative to paragraph 9, if defendant produces any evidence of any

unmet precondition, Kee shall seek adequate time to allow fulfillment of any such

condition.

                                           11.

      As a result of this breach of Agreement by this Defendant, IPI is indebted to

and owes Kee the principal amount of $495,398.87 plus prejudgment interest, plus

attorney's fees and litigation expenses per O.C.G.A. § 13-6-11, as Defendant has put

Plaintiff to unnecessary trouble and expense or acted in bad faith in letter a contract

without taking a bond.

                                         12.

      JCIDA has received a copy ofKee's Claim of Lien and a request for payment.




                                          4
           Case 2:21-cv-00180-RWS Document 1 Filed 08/19/21 Page 5 of 7




                                         13.

      On information and belief, JCIDA failed to obtain any payment bond on this

Project.

                                         14.

      The scope of this Project far exceeded $100,000.00. In fact, it exceeded

$1,000,000.00.

                                         15.

      JCIDA is liable under Georgia law for IPI' s nonpayment as it was required

to obtain a payment bond for this Project. O.C.G.A. § 36-91-71 also City of

Atlanta v. United Elec. Co., 414 S.E.2d 251 Ga. Ct. App. 1991; and see O.C.G.A.

§§ 13-10-60, 13-10-61, 13-10-63.

                                         16.

      Kee is a claimant within the terms of the Georgia law and had a direct

Agreement with the contractor, IPL

                                         17.

      Kee has placed defendant on notice by letter and Claim of Lien. Kee has made

demand in writing for payment and Kee had specifically demanded a payment bond.

                                         18.

      Kee believes that JCIDA failed to obtain any payment bond.

                                         5
           Case 2:21-cv-00180-RWS Document 1 Filed 08/19/21 Page 6 of 7




                                             20.

         JCIDA is liable to Kee for the principal amount of $495,398.87 or such other

amount as may be found by a trier of fact plus prejudgment interest and attorney's

fees under O.C.G.A.§ 13-6-11, as JCIDA has put Plaintiff to unnecessary trouble

and expense in filing this suit and in that JCIDA acted in bad faith in letting a

substantial public works contract without procuring a payment bond for Plaintiffs

protection.

         WHEREFORE Plaintiff Kee Construction Services & Consulting LLC

prays:

A.       For Judgment in such sum as may be found by a jury;

B.       For trial by jury;

C.       For interest and attorney's fees;

D.       For costs; and

E.       Such other and further relief as may be appropriate.




                              (Signature on following page)




                                             6
       Case 2:21-cv-00180-RWS Document 1 Filed 08/19/21 Page 7 of 7




     Respectfully submitted this 18th day of August, 2021.


                                    BELOIN & BROWN, L.L.C.


                                    Isl Frederic S. Beloin
                                    Frederic S. Beloin
                                    Georgia State Bar No. 049759
                                    Attorneyfor Plaintiff
                                    Kee Consulting Services & Consulting LLC

2550 Heritage Court
Suite 200
Atlanta, GA 30339
(770) 850-1900
(770) 850- 1967 fax
fbeloin@beloinlaw.com




                                       7
